                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO

Civil Action No. 1:17-cv-02635-REB-SKC

BRUCE CASIAS,

      Plaintiff,

v.

RAYTHEON COMPANY, RAYTHEON INFORMATION SYSTEMS COMPANY and/or its
business division: INTELLIGENCE, INFORMATION, AND SERVICES,

      Defendant.


                           NOTICE OF APPEAL
________________________________________________________________________

      NOTICE is hereby given that Raytheon Company, Raytheon Information

Systems Company, and/or its business division: Intelligence, Information, and Services,

defendants in the above named case, hereby appeal to the United States Court of

Appeals for the Tenth Circuit from the Order re: Defendant’s Rule 50(b) Motion for

Judgment as a Matter of law, denying Defendant’s Rule 50(b) Motion for Judgment as a

Matter of Law, or Alternatively, Rule 59 Motion for New Trial or Remittitur (Dkt. 137),

and the Amended Final Judgment (Dkt. 138), both entered on the 3rd day of May, 2021,

and from all preceding orders.1 Those orders include Order re: Motion for Judgment on

the Pleadings regarding Claim I (Dkt. 28); Opinion and Order on Motion for Summary


1As set forth in the Answer (Dkt. 9), Raytheon Company is the only proper corporate
defendant. “IIS” is an internal operating division within Raytheon Company and lacks a
separate legal existence. Because the identification of the defendant(s) as named was
not otherwise addressed in the district court, and its orders and judgments were entered
against all three named “entities,” the appeal similarly is made in all their names.
Judgment regarding retaliation (Dkt. 46); Order Denying Defendant Raytheon

Company’s Motion for Judgment as a Matter of Law (Dkt. 92); the Order for Judgment

(Dkt. 115); the Final Judgment (Dkt. 116); Order re: Defendant’s Rule 50(b) Motion for

Judgment as a Matter of Law (Dkt. 137); and Amended Final Judgment (Dkt. 138).

       Respectfully submitted this 28th day of May, 2021.

                                              OGLETREE, DEAKINS, NASH, SMOAK &
                                              STEWART, P.C.

                                              s/ Raul Chacon, Jr.
                                              Ron Chapman, Jr.
                                              8117 Preston Road, Suite 500
                                              Dallas, TX 75225
                                              Telephone: 214.987.3800
                                              Facsimile: 214.987.3927
                                              ron.chapman@ogletree.com

                                              David L. Schenberg
                                              7700 Bonhomme Ave., Ste. 650
                                              St. Louis, MO 63105
                                              Telephone: 314.802.3935
                                              Facsimile: 314.802.3936
                                              david.schenberg@ogletree.com

                                              Raul Chacon, Jr.
                                              2000 S. Colorado Blvd.
                                              Tower Three, Suite 900
                                              Denver, CO 80222
                                              Telephone: 303.764.6800
                                              Facsimile: 303.831.9246
                                              raul.chacon@ogletree.com

                                              Attorneys for Defendant




                                          2
                              CERTIFICATE OF SERVICE

       I hereby certify that on this 28th day of May, 2021, I electronically filed the
foregoing NOTICE OF APPEAL with the Clerk of Court using the CM/ECF system
which will send notification of such filing to the following e-mail address:

      Ralph G. Torres, Esq.
      rgtorres99@aol.com

      ATTORNEY FOR PLAINTIFF


                                              s/ Alison L. Shaw
                                              Alison L. Shaw, Paralegal




                                          3
